Case: 5:19-cr-00010-JMH-MAS Doc #: 95 Filed: 04/09/19 Page: 1 of 2 - Page ID#: 316



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    LEXINGTON
                                  Electronically Filed

 UNITED STATES OF AMERICA                                                 PLAINTIFF

 v.                                                        CASE NO: 5:19-CR-10-JMH-MAS

 DIMITRIOUS ANTOINE BROWN                                                 DEFENDANT

                                        APPEARANCE
                                             *****
        COMES NOW James O’Toole and Lauren Brooke, and hereby serves notice of their Entry
 of Appearance as Counsel for the Defendant, Dimitrious Antoine Brown, in the above proceeding.
 All correspondence, legal notices, copies of pleadings, and all documents relating to this case
 should be sent to:

 James O’Toole
 Lauren R. Brooke
 Smith O’Toole & Brooke
 2333 Alexandria Dr., Suite 204
 Lexington, KY 40504
 (859) 514-6072
 jotoole@soblawfirm.com
 lbrooke@soblawfirm.com

                                                           Respectfully Submitted,
                                                           /s/   James O’Toole
                                                           Smith O’Toole & Brooke
                                                           2333 Alexandria Dr., Suite 204
                                                           Lexington, KY 40504
                                                           (859) 514-6072
                                                           jotoole@soblawfirm.com


                                                           /s/   Lauren R. Brooke
                                                           Smith O’Toole & Brooke
                                                           2333 Alexandria Dr., Suite 204
                                                           Lexington, KY 40504
                                                           (859) 514-6072
                                                           lbrooke@soblawfirm.com
Case: 5:19-cr-00010-JMH-MAS Doc #: 95 Filed: 04/09/19 Page: 2 of 2 - Page ID#: 317



                                       CERTIFICATE OF SERVICE

         We hereby certify that on April 9, 2019, we electronically filed the foregoing with the Clerk
 of the Court using the CM/ECF system, which will send a notice of electronic filing to Assistant
 United States Attorneys Kathryn Anderson and Kenneth Taylor, and all other attorneys associated
 with this case.




                                                               /s/   James O’Toole
                                                               Smith O’Toole & Brooke
                                                               Attorneys for Dimitrious Brown


                                                               /s/   Lauren R. Brooke
                                                               Smith O’Toole & Brooke
                                                               Attorneys for Dimitrious Brown
